Case: 16-11784      Document: 00514156497         Page: 1    Date Filed: 09/14/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 16-11784                                 FILED
                                  Summary Calendar                       September 14, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

ROCKY WALLACE,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:16-CR-36-1


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Rocky Wallace appeals the district court’s judgment revoking his term of
supervised release and sentencing him to 18 months of imprisonment and 18
months of supervised release. He argues that the treatment exception set forth
in 18 U.S.C. § 3583(d) applies in any case where a supervisee fails a drug test,
regardless of any other violations committed, and that the district court failed




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 16-11784   Document: 00514156497      Page: 2    Date Filed: 09/14/2017


                                  No. 16-11784

to consider the treatment exception as required by § 3583(d). He also argues
that the sentence imposed is substantively unreasonable.
       This court generally reviews the district court’s decision to revoke a term
of supervised release for an abuse of discretion. United States v. McCormick,
54 F.3d 214, 219 (5th Cir. 1995). This court reviews a revocation sentence
under the plainly unreasonable standard in two steps, examining first for
procedural error and then for obvious substantive unreasonableness. United
States v. Warren, 720 F.3d 321, 326 (5th Cir. 2013).          However, issues of
statutory interpretation are reviewed de novo. See United States v. Clayton,
613 F.3d 592, 595 (5th Cir. 2010).
       We need not clarify whether the district court is required to consider
§ 3583(d) in cases, like this one, where the revocation of supervised release is
based on more than failed drug tests. See United States v. Brooker, 858 F.3d
983, 986 (5th Cir. 2017). Although the district court did not explicitly address
the drug treatment exception argument or its reasons for rejecting same prior
to revocation, the district court did implicitly consider and explicitly reject that
argument. See id. at 986-87. As such, the record does not indicate that the
district court failed to consider the drug treatment exception of § 3583(d). See
id.
       Wallace has failed to show that the district court committed any clear
error in imposing his sentence or that the sentence is unreasonable. See United
States v. Miller, 634 F.3d 841, 843 (5th Cir. 2011); United States v. Whitelaw,
580 F.3d 256, 260 (5th Cir. 2009); see, e.g., United States v. Kippers, 685 F.3d
491, 500-01 (5th Cir. 2012).
        Accordingly, the district court’s judgment is AFFIRMED.




                                         2